Name: Commission Regulation (EEC) No 35/83 of 6 January 1983 adding other products to the Annex to Council Regulation (EEC) No 1766/82 on common rules for imports from the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 5/ 12 Official Journal of the European Communities 7. 1 . 83 COMMISSION REGULATION (EEC) No 35/83 of 6 January 1983 adding other products to the Annex to Council Regulation (EEC) No 1766/82 on common rules for imports from the People's Republic of China Whereas, account being taken of the relevant provi ­ sions of the Trade Agreement, the measures in ques ­ tion should be adopted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/82 of 30 June 1982 on common rules for imports from the People's Republic of China ('), and in particular Article 2 (2) thereof, After consultations within the Committee provided for under the said Regulation, Whereas the Joint Committee established by the Trade Agreement between the European Economic Community and the People's Republic of China (2) met in Brussels on 11 and 12 November 1982 ; whereas in this Joint Committee it was proposed, among other measures, that new products should be inserted in the Annex to Regulation (EEC) No 1766/82 ; HAS ADOPTED THIS REGULATION : Article 1 The products listed in the Annex to this Regulation are hereby added to the Annex to Regulation (EEC) No 1766/82. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 January 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 195, 5 . 7 . 1982, p . 21 . (2 OJ No L 123, 11 . 5 . 1978 , p . 2 . 7. 1 . 83 Official Journal of the European Communities No L 5/13 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE Position i den fÃ ¦lles toldtarif Nummer des Gemeinsamen Zolltarifs Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã CCÃ ¤ heading No NumÃ ©ro du tarif douanier commun Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief NIMEXE ( 1982) ex 53.10 53.10-20 62.03 B I a) 62.03-91 68.16 ex B 68.16-20 73.23 ex B 73.23-23 25